Mr. Chief Justice QuiñoNes,
after stating tlie foregoing facts, delivered tlie opinion of the court.
*284In accordance with the provisions of articles 22 and 27 of the Notarial Law in force in this Island, “no notary .shall authorize contracts containing any provision in his favor, or in which any of the contracting parties is a relative of his within the fourth civil degree or second affinity, and the public instruments containing such a provision in favor of the notary attesting them shall be null; ’ ’ and in consonance with the transcribed provisions of the said Notarial Law, article 65 of the Regulations thereof provides that “A notary, when his own private obligations are involved, may also be a party to the instrument, writing, before his signature by me and before me, and he may in a similar manner attest the obligations of his relatives.”
The fact of Angela Pasarell being present, as appears in the instrument involved in this appeal, for the purpose of giving her consent to the mortgage executed by her husband, the attesting notary, in favor of the joint stock company Crédito y Ahorro Ponceño necessarily implies a provision in favor of said notary, inasmuch as without the consent of his wife he could not have executed it in accordance with section 1328 of the Civil Code in force; such a provision is consequently included in the prohibition contained in article 28 of the said Notarial Law, especially when said law was inspired by the purpose of preventing fraud which notaries might commit in attesting instruments in which they take part as interested parties; it cannot be denied that, in obligations like the present one, in which the husband and wife jointly bind themselves in favor of a third person, there is always present the danger that the consent of the wife might be obtained by some means of suggestion or other censurable means employed by the husband, which constitutes precisely one of the abuses and frauds which the law has sought to avoid by establishing the prohibition contained in article 22 of the said Notarial Law.
Said deed being considered by article 27, subdivision 1, of said Notarial Law, to be null,.it contains an incurable defect *285which absolutely prevents its record in the registry of property. ,
In view of the legal provisions cited, the decision of the Eegistrar of Property of Ponce placed at the end of the deed involved in this appeal denying the admission thereof to record, is affirmed without any special taxation of costs; and it is ordered that the deed presented be returned to the registrar, with a copy of this opinion, for the proper purposes.

Denied.

Justices Hernandez, Figueras, MacLeary and Wolf concurred.